                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

 JAMES KEELS,
      Plaintiff,

          v.                                                            No. 3: 21-cv-00750 (JAM)

 CITY OF WATERBURY et al.,
       Defendants.


               ORDER DISMISSING COMPLAINT PURSUANT TO 28 U.S.C. § 1915A

         Plaintiff James Keels is a prisoner in the custody of the Connecticut Department of

Correction (“DOC”). He has filed a complaint pro se and in forma pauperis under 42 U.S.C. §

1983 seeking money damages stemming from his alleged wrongful conviction, sentencing, and

imprisonment. Because Keels does not allege facts that plausibly state a claim for which

monetary damages or other relief can be granted under § 1983, I will dismiss the complaint.

                                                  BACKGROUND

         The complaint names two defendants: the City of Waterbury and attorney Michale

Richards. 1 The complaint alleges that Keel was arrested for selling narcotics on September 17,

2020. 2 He did not attend his next court date. 3 On October 17, 2020, Keels was arrested twice,

once for assault, threatening, and breach of peace, and once for failure to appear in connection

with the September arrest. 4 While Keels was in custody, his attorney, Michale Richards, sent him

a copy of an arrest warrant application stating that Keels sold heroin to a confidential informant. 5

         Keels alleges that on May 21, 2021 he was sentenced to imprisonment for a term of seven



1
  Although the complaint identifies the defendant as “Michale Richards,” it is possible that Keels meant to identify
an attorney named “Michael Richards” as the defendant.
2
  Doc. #1 at 5 (¶ 1).
3
  Ibid.
4
  Ibid. (¶ 2).
5
  Ibid. (¶¶ 3-4).
years with execution suspended after three years on the charge of sale of heroin as alleged in the

arrest warrant application that attorney Richards had sent to him, not for the charges from the

September or October arrests. 6 According to Keels, it was improper to sentence him on this

charge because he was never arrested on that warrant and was not fingerprinted, arraigned on

that charge, or informed of his rights. 7 Keels also alleges that attorney Richards failed to defend

him on this charge. 8 Keels seeks damages of $350,000 for mental and emotional distress. 9

        Apart from this lawsuit for money damages under 42 U.S.C. § 1983, Keels has separately

filed a federal petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 against attorney

Richards and the Waterbury Police Department. 10 The Court has recently dismissed the petition

on the ground that Keels has not exhausted his state court remedies and on the ground that Keels

has not named as a defendant the person who has custody of him. 11

                                                 DISCUSSION

        Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is pro se the allegations of the




6
  Ibid. (¶¶ 6, 7). Although Keels maintains that he has been sentenced, the Connecticut Department of Correction
website reflects that Keels is in custody as an unsentenced prisoner. See Connecticut State DOC Offender
Information Search, http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id inmt num=224149 (last visited on July
13, 2021); State v. Keels, Docket No. U04W-CR20-0492165-S,
https://www.jud2.ct.gov/crdockets/parm1.aspx?source=Pending&Key=c844d6eb-b3bf-43b2-adae-caa921ce9e94
(last visited July 13, 2021).
7
  Doc. #1 at 6 (¶ 8).
8
  Ibid. (¶ 9).
9
  Id. at 6.
10
   See Keels v. Richards, 3:21-cv-00751-JAM (D. Conn. 2021).
11
   See Doc. #9 to Keels v. Richards, 3:21-cv-00751.


                                                        2
complaint must be read liberally to raise the strongest arguments that they suggest. See Tracy v.

Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010). 12

         In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held that in order for a

plaintiff “to recover damages for allegedly unconstitutional conviction or imprisonment, or for

other harm caused by actions whose unlawfulness would render a conviction or sentence invalid,

a section 1983 plaintiff must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas corpus.”

Id. at 486–87.

         The reason for this rule is to ensure that prisoners do not use federal lawsuits under §

1983 to circumvent ordinary state procedures for challenging a conviction or sentence by means

of an appeal or petition for writ of habeas corpus. Thus, if a determination favorable to a plaintiff

in a § 1983 action “would necessarily imply the invalidity of his conviction or sentence,” id. at

487, a plaintiff must first prove that the conviction or sentence has been reversed on direct appeal

or declared invalid before he can pursue a money damages action under § 1983.

         Keels alleges that he has been wrongly sentenced on a charge for which he was not even

arrested or properly convicted. If Keels were to prevail in this action, the validity of his alleged

conviction and sentence would be called into question. Thus, under the rule of Heck v.

Humphrey, he may not proceed in this action unless he shows that his alleged conviction or

sentence has been invalidated. But because (as described above) Keels has yet to exhaust his

state court remedies to challenge his alleged conviction and sentence, he has not alleged grounds

to conclude that his conviction or sentence has been invalidated. Accordingly, to the extent that


12
  Unless otherwise indicated, this ruling omits internal quotation marks, alterations, citations, and footnotes in text
quoted from court decisions.

                                                           3
Keels now seeks relief in the form of money damages under § 1983 from an allegedly wrongful

conviction and sentence, the rule of Heck v. Humphrey bars his claim.

       Even assuming that the rule of Heck v. Humphrey did not bar his claim, Keels has not

alleged facts to allow for a grant of relief under § 1983 against either of the two named

defendants. As to his claim against the City of Waterbury (and assuming that the claim stems

from alleged police misconduct), it is well established that a municipality may be liable for

unconstitutional misconduct of its police officers only if the misconduct was caused by a

municipal policy, practice, or custom, or if it was caused by a municipality’s deliberate

indifference and inaction in light of a history of prior similar constitutional deprivations by the

municipality’s police officers. See Monell v. New York City Dept. of Social Servs., 436 U.S. 658

(1978); Outlaw v. City of Hartford, 884 F.3d 351, 372 (2d Cir. 2018). Because Keels does not

allege facts to show any such municipal policy, practice, custom, or indifference, he does not

allege plausible grounds for relief against the City of Waterbury.

       As to Keels’ claim against attorney Richards, § 1983 allows a plaintiff to seek relief only

against a person who acts under color of state law to violate a plaintiff’s federal constitutional

rights. See Fabrikant v. French, 691 F.3d 193, 206-09 (2d Cir. 2012). But a “public defender

does not act under color of state law when performing a lawyer’s traditional functions as counsel

to a defendant in a criminal proceeding.” Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981); Tapp v.

Champagne, 164 Fed.Appx. 106, 108 (2d Cir. 2006) (same). Because Keels does not allege facts

to show that attorney Richards acted under color of state law, he does not allege grounds for

relief under § 1983 against attorney Richards.

                                           CONCLUSION

       For the reasons set forth above, the Court DISMISSES this action without prejudice



                                                  4
pursuant to 28 U.S.C. § 1915A.

       The Clerk of Court shall close this case. If Keels has grounds to allege facts that

overcome the concerns set forth in this ruling, then he may file a motion to reopen and an

amended complaint on or before August 13, 2021.

       It is so ordered.

       Dated at New Haven, Connecticut this 14th day of July 2021

                                                     /s/Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                 5
